DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-26 rejected under 35 U.S.C. 103 as being unpatentable over Chang [US 20140241239 A1].
As per claim 2, Chang teaches a system for providing communication services to a plurality of user terminals (Chang Fig 3, ¶0008) via an end-to-end relay (Chang Fig 3 items 130) having L forward feeder antenna elements (Chang Fig 3 items 211 inside the UAVs) and having a satellite beacon generator to transmit a relay beacon signal (Chang Fig 3, items for forward link), the system comprising:
an access node farm having M access nodes (Chang Fig 3 item GBBF, Fig 7a shows multiple items in the GBBF.  Items 751, 75s 753 corresponds to a node, and there are multiple of such nodes) that concurrently transmit M forward uplink signals to Chang ¶0117 “The processing/communication hub 101 will also perform transmitting beam-forming functions concurrently…”) over a same uplink frequency range and a same polarization (Chang ¶0368, at least 16 channels in same frequency an polarization), 
each access node of the access node farm comprising:
a network interface to obtain a respective access node-specific forward signal of a plurality of access node-specific forward signals (Chang Fig 7a interface for receiving signals y1-y4), each respective access node-specific forward signal comprising a respective composite of forward beam signals weighted by respective forward beamforming weights of a forward beam weight matrix (Chang ¶0190 “The outputs of the WF muxer 712 are various summations of 4 weighted inputs; s1, s2, s3, and ps. Specifically, y1, y2, y3, and y4 are respectively formulated as…”); 
a receiver to receive the relay beacon signal from the end-to-end relay (Chang Fig 7a item 745);
a phase compensator (Chang Fig 7a item 743) to phase-synchronize the respective access node-specific forward signal according to the relay beacon signal to form a respective phase-synchronized access node-specific forward signal (Chang ¶0212 “Differences among 4 FIR filters 741 are optimized as a group to compensate for time and phase differentials among propagating paths via 4 different UAVs 620-1 [0219] (4) weightings of the FIR filters 741 are optimized by an iterative control loop based on comparisons 744 of recovered pilot signals S4 against the injected and known diagnostic signals and an efficient optimization algorithm in an optimization processing 743 ”)
Chang Fig 3 Fig 7a, items 411 for transmission to the UAVs. See also ¶0134),
wherein L and M are positive integers (Chang Fig 3, 7a, L and M indicate feeder antennas and access nodes / Forward Links.  These are numbers indicating physical objects and hence are positive integers). 
Chang does not expressly teach M is greater than L.  However, as shown in Chang Figs 3, 4, 5, 7, the 1, 3 or 4 UAVs are shown.  Further ¶0007, ¶0019 discloses that the number of UAVs can be combined to single UAVs.  That is, the number of UAVs having feeder antennas L will be less that the number of access nodes depending on how many UAVs are in contact with the GBBF on the ground.  Before the effective filing date of the claimed invention, it would have been an obvious modification to a person of ordinary skill in the art, to provide more or less UAVs that come in communication with the GBBFs on the ground.  The motivation would be to use appropriate number of UAVs for providing communications from air mobile surveillance platforms, based on factors like coverage area, weight and power consumption, availability of cell towers, etc….(Chang ¶0007, ¶0019, Fig 2).
As per claim 10, Chang further teaches wherein the transmitter of each access node is to transmit the respective one of the M forward uplink signals to all of the L forward feeder antenna elements of the end-to-end relay (Chang ¶0134 “… generating parallel element-signals in baseband to be transmitted in L/S band by the four small UAVs 520-1 concurrently, and (2) up-converting and FDM muxing these element signals to Ku/Ka for uplinks to the 4 small UAV 520-1 via the feeder-links 550.”.  Fig 3 discloses how the signals are received at the UAV).
As per claim 11, Chang further teaches wherein each of the ANs further comprises: a timing compensator to time-synchronize the respective access node-specific forward signal according to the relay beacon signal further to form the respective phase-synchronized access node-specific forward signal (Chang ¶0212 “The inputs y1', y2', y3', and y4' are connected to 4 adaptive finite-impulse-response (FIR) filters 741 for time, phase, and amplitude equalizations among the 4 propagation paths”).
As per claim 12, Chang further teaches wherein: the transmitter is further to transmit, to the end-to-end relay, an access node beacon signal associated with the access node (Chang Fig 8a pilot signal s4 input at 712); the receiver is further to receive, from the end-to-end relay, a looped-back access node beacon signal relayed back to the access node by the end-to-end relay responsive to transmitting the access node beacon signal (Chang ¶0212 “to compensate for time and phase differentials among propagating paths via 4 different UAVs 620-1 [0219] (4) weightings of the FIR filters 741 are optimized by an iterative control loop based on comparisons 744 of recovered pilot signals S4 …”); the timing compensator is further to time-synchronize the access node beacon signal with the relay beacon signal in accordance with the looped-back access node beacon signal; and the transmitter is further to transmit the respective phase-synchronized access node- specific forward signal as the respective one of the M forward uplink signals synchronized with the access node beacon signal associated with the access node (Chang ¶0212 “…to compensate for time and phase differentials ”).
As per claim 13, Chang further teaches wherein the M access nodes concurrently transmit the M forward uplink signals to the L forward feeder antenna elements of the end-to-end relay over the same uplink frequency range and the same polarization to form K user beams; and M does not equal K (Chang ¶0368 16 channels on one polarization VP at 500 MHz.  4 nodes are shown at Fig 7a).
As per claims 14-17, Chang does not expressly teach wherein M is greater than one hundred, five hundred, or wherein L is greater than one hundred, five hundred.  However this is only directed to providing a large specific number of nodes or UAVs and corresponds to duplication of parts as in MPEP 2144.VI.B.  There is no new and unexpected results other than providing more coverage area, and hence is an obvious modification.
As per claim 18, Chang further teaches wherein the same uplink frequency range is within the Ka frequency band (Chang Fig 3 feeder band Ku/Ka).
As per claim 19, Chang further teaches wherein the M access nodes are each in communication with a central processing system; and the M access nodes are geographically distributed within at least one access node area having high-speed connectivity with the central processing system (Chang ¶0003 “Communications from air mobile surveillance platforms for videos and images to a central hub”).
As per claim 20, Chang further teaches wherein the receiver of each access node is further to receive, from the L forward feeder antenna elements of the end-to-end relay, a plurality of return downlink signals corresponding to return uplink transmissions originating from one or more user beams, the plurality of return downlink signals received concurrently over a same downlink frequency range (Chang ¶0369).
As per claims 21-26, have limitations similar to claims 2,15,20,10,13, and are rejected for same reasons as above.

Claims 3-4, 27 rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 2, 21 above, and further in view of Vasavada [US 20130044024 A2].
As per claims 3-4, 27 teaches claim 2 as discussed above.  Chang does not expressly teach wherein the M access nodes are spread geographically over a distinct access node area, or wherein the access node farm is one of a plurality of access node farms, each access node farm comprising a respective plurality of access nodes spread geographically over a respective access node area.
Vasavada teaches wherein the M access nodes are spread geographically over a distinct access node area or wherein the access node farm is one of a plurality of access node farms, or each access node farm comprising a respective plurality of access nodes spread geographically over a respective access node area (Vasavada Fig 7 shows access nodes spread geographically).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to place the nodes at geographically separate areas so as to provide for calibration of the beamforming network (Vasavada ¶0002).

Allowable Subject Matter
Claims 5-9, 28-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the references of record individually or in combination teaches all the limitations as recited, including but not limited to features of access node area, comprising the second node farm and transmissions of second forward links to second node farm.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793